       Case 5:19-cv-00702-OLG-ESC Document 1 Filed 06/18/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

JAMES W. MYART, JR.,                              §
                                                  §
Plaintiff pro se,                                 §    Case No. 5:19-cv-702
                                                  §
v.                                                §
                                                  §
BAPTIST HOSPITAL SYSTEM, ET AL.,                  §
                                                  §
Defendants.                                       §

                                    NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, the City of San Antonio, Defendant in the above styled and numbered cause

and by and through its attorney of record, and files this Notice of Removal. Defendant will

respectfully show unto the Court the following:

1.     On or about June 7, 2019 Plaintiff James W. Myart Jr., filed his First Amended Original

Petition in the 45th Judicial District, Bexar County, Texas. Said Petition named the City of San

Antonio as a Defendant in the suit. Ex. A. Plaintiff’s suit alleges theories of recover in accordance

with 42 U.S.C. §1983 for violation of his rights in under the Fourth and Fourteenth Amendments to

the U.S. Constitution. Ex. A.

2.     Pursuant to 28 U.S.C. §1446(a), attached to this Notice of Removal are copies of all

pleadings naming Defendant. Ex. A

3.     This Notice of Removal is timely under 28 U.S.C. § 1446(b) because the removal is filed

within thirty (30) days after Defendants first received a copy of a document from which it could

first be ascertained that the case is one which is or has become removable.




                                                                  James Myart v. Baptist Hospital System, et al
                                                            Defendant City of San Antonio’s Notice of Removal
                                                                                                   Page 1 of 3
       Case 5:19-cv-00702-OLG-ESC Document 1 Filed 06/18/19 Page 2 of 3



4.     All parties currently served have consented to this removal by and through their attorney

of record. Ex. B.

5.     The claims asserted against Defendants are civil actions in which this court has original

jurisdiction under the provisions of 28 U.S.C. § 1331 and 28 U.S.C. § 1441(b). Plaintiff has

asserted a cause of action arising under the U.S. Constitution.

6.     Venue is proper in this district under 28 U.S.C. §1446(a) because Bexar County, where

the removed action has been pending is encompassed by the United States District Court for the

Western District of Texas, San Antonio, Division.

7.     To the extent Plaintiff is asserting a state law cause of action, the City would show that

the United States District Court has jurisdiction over said claims pursuant to the Court’s

supplemental jurisdiction because those claims arise out of and are derived from a common

nucleus of operative facts which form the basis of Plaintiff’s federal civil claims.

8.     Defendant further submits that it will pay all costs and debts incurred in the removal

proceeding should the court determine that this action is not removable or is improperly

removed.

                                                  Respectfully submitted,
                                                  Office of the City Attorney
                                                  Litigation Division
                                                  Frost Bank Tower
                                                  100 W. Houston St., 18th Floor
                                                  San Antonio, Texas 78205
                                                  Phone:      (210) 207-8963
                                                  Fax:        (210) 207-4357
                                                  Email:      Brad.Bennett@sanantonio.gov

                                                  /S/ Brad Bennett
                                                  BRAD BENNETT
                                                  Assistant City Attorney
                                                  SBN: 24061041


                                                                  James Myart v. Baptist Hospital System, et al
                                                            Defendant City of San Antonio’s Notice of Removal
                                                                                                   Page 2 of 3
       Case 5:19-cv-00702-OLG-ESC Document 1 Filed 06/18/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

     I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
CM/ECF system that will send notification of such filing to the following on June 14, 2019:


James W. Myart Jr.                                       CMRRR and
714 Canton St.                                           Email to: myart.james@yahoo.com
San Antonio, Texas 78202
Plaintiff Pro Se


Matthew M. Edwards                                      Email to:
EVANS, ROWE AND HOLBROOK P.C.                           medwards@evans-rowe.com
10101 Reunion Place, Suite 900
San Antonio Texas 78216
Attorney for Defendants Baptist
Medical and Matthew Stone


                                                    ___/S/ Brad Bennett_____________
                                                    BRAD BENNETT




                                                               James Myart v. Baptist Hospital System, et al
                                                         Defendant City of San Antonio’s Notice of Removal
                                                                                                Page 3 of 3
